DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Amendment
1)	Acknowledgment is made Applicants’ preliminary amendment filed 12/22/20. 
Status of Claims
2)	New claims 15 and 16 have been added via the amendment filed 12/22/20.
Claims 1-14 have been canceled via the preliminary amendment filed 12/22/20.
Claims 15-16 are pending and are examined on the merits. 
Information Disclosure Statement
3)	Acknowledgment is made of Applicants’ information disclosure statement filed 12/22/20.  The information referred to therein has been considered and a signed copy of the same is attached to this Office Action.  
Petition Granted
4)	Applicants’ petition to accept color drawings has been granted via the Petition Decision mailed 01/27/22.  
Drawings
5)	Acknowledgment is made of the color drawings filed 12/22/20.   
Priority
6)	The instant AIA  application, filed 12/22/20, is a divisional of US application 16/389,454, filed 04/19/2019, now abandoned, and claims the benefit of the Japanese application 2018-082192 filed 04/23/2018. A certified copy of the priority document in English is of record.
Objection(s) to Specification
7)	The specification is objected to for the following reasons(s):
	The section entitled ‘Cross-Reference to Related Applications’ does not reflect the current abandoned status of the prior non-provisional application 16389454 as indicated supra in italicized letters under the section ‘Priority’. 
Rejection(s) under 35 U.S.C § 101
8)	35 U.S.C § 101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

9)	Claims 15 and 16 are rejected under 35 U.S.C § 101 as being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	Instant claims claim a mixture of the Klebsiella pneumoniae strain, the deposit number of which is NITE BP-02879, the Proteus mirabilis strain, the deposit number of which is NITE BP-02923, and the Enterococcus gallinarum strain, the deposit number of which is the NITE BP-02922. The instant specification identifies these strains as naturally occurring fecal bacteria.
Because the claimed bacterial strains are composed of matter, at least one embodiment encompassed within the broadest reasonable interpretation (BRI) of the instant claims is directed to a statutory category, i.e., a composition of matter (Step 1: YES).  There is no indication that the three claimed strains are genetically modified, or structurally modified in any way. Accordingly, each strain is a ‘product of nature’ exception. The recited ability to induce inflammation or a Th17 cell in the liver are a handiwork of nature. Thus, for at least one embodiment encompassed within the BRI, the claimed strains do not display markedly different characteristics. The claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). Clearly, instant claims are directed to a judicial exception (Step 2A Prong One: YES).  Judicial exceptions include all natural products including those derived from natural sources or patients such as naturally occurring microorganisms, bacteria, proteins, peptides, glycoproteins, glycopeptides, carbohydrates, and other substances found in or derived therefrom, or from nature.  Next, the claims as a whole are analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exceptions. There is nothing that integrates the claimed mixture of naturally occurring strains or the judicial exceptions into a practical application (Step 2A Prong Two: NO). The claims as a whole do not amount to significantly more than a ‘product of nature’ by itself (Step 2B: NO).  Therefore, the claims are not directed to a patent eligible subject matter. 
The rationale for this determination is formed in view of the 2019 PEG, the 2015 Update of the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 4618) (hereafter Interim Eligibility Guidance) dated 16 December 2014, the Life Sciences Examples issued in May 2016, and in view of Myriad v Ambry, CAFC 2014-1361, -1366, 17 December 2014. The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June13, 2013).
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
10)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

11)	Claims 15 and 16 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g. sequenced; or (3) deposited.
Claims 15 and 16 claim a mixture of the Klebsiella pneumoniae strain, the deposit number of which is NITE BP-02879, the Proteus mirabilis strain, the deposit number of which is NITE BP-02923, and the Enterococcus gallinarum strain, the deposit number of which is the NITE BP-02922. It is apparent that the claimed strains are required to practice the claimed invention. As required elements, the specifically claimed strains must be known and be readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a) may be satisfied by a deposit of the claimed strains at an acceptable depository. From the instant specification, it appears that the specific Klebsiella pneumoniae strain NITE BP-02879, the Proteus mirabilis strain NITE BP-02923, and the Enterococcus gallinarum strain NITE BP-02922 may have been deposited, although the name and address of the specific depository, the date the strains were deposited etc that are required under 37 C.F.R § 1.801-1.809 are not provided.  If the deposits have been made under the provisions of the Budapest Treaty, then a statement, an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of the deposits, or a statement by an attorney of record who has a registration number over his or her signature, is required.  The statement should state that the deposits have been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application and that the deposits will be replaced, if viable samples cannot be dispensed by the depository.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each state. The statement should identify the deposited bacterial strains by their depository accession numbers, establish that the deposited strain is the same as the one described in the specification/claim, and establish that the deposited strains were in Applicants’ possession at the time of filing. As a means of satisfying the necessary criteria of the deposit rules, for completing the record, and to show that the claimed strains are the same as the ones deposited, Applicants may submit a copy of the contract or the notices of acceptance of the strains by the depository. Additionally, the specification should be amended to provide the deposition details, i.e., the date of deposition and the name and address of the depository. 
	If the deposits are non-Budapest Treaty deposits, then in order to certify that the deposits meet the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicants, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposits would satisfy the requirements herein by stating and providing that:
(a)  During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)  All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)  The deposit will be maintained in a public depositary for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)  Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application.  The application must contain: 1) The name and address of the depository; 2) The name and address of the depositor; 3) The date of deposit; 4)  The identity of the deposit and the accession number given by the depository; 5)  The date of the viability test; 6)  The procedures used to obtain a sample if the test is not done by the depository; and 7) A statement that the deposit is capable of reproduction.  If the deposits were made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the strains described in the specification as filed are the same as those deposited in the depository. Corroboration may take the form of a showing of a chain of custody from Applicants to the depository coupled with corroboration that the deposits are identical to the biological materials described in the specification and in the Applicants’ possession at the time the application was filed. 
Applicants’ attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
12)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
  
13)	Claims 15 and 16 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Nakamoto et al. (Hepatology 66 (1) Suppl. AASLD Abstracts, page 445A, abstract #832, 20-24 October 2017 - Applicants’ IDS) (Nakamoto et al., 2017).
	Nakamoto et al. (2017) taught the mixture, 3-mix or m3-mix, the former comprising Klebsiella pneumoniae, Proteus mirabilis, and Enterococcus gallinarum; and the latter comprising the JCM1662 strain of Klebsiella pneumoniae, Proteus mirabilis, and Enterococcus gallinarum. The mixture induced Th17 cells or inflammation in the liver. See the entire #832 abstract. Because of the overlapping characteristics set forth supra, the prior art Klebsiella pneumoniae strain, Proteus mirabilis, and Enterococcus gallinarum are viewed as the same as the Applicants’ Klebsiella pneumoniae strain, Proteus mirabilis, and Enterococcus gallinarum claimed in the instant claims, but with the laboratory designations NITE BP-02879, NITE BP-02923, and NITE BP-02922 and therefore they are expected to have the same intrinsic structure and properties as that of Applicants’ Klebsiella pneumoniae strain, Proteus mirabilis, and Enterococcus gallinarum absent evidence to the contrary.  The Office’s position that Nakamoto’s (2017) three strains are the same as the Applicants’ three strains is based upon the fact that every characteristic overlapping in Nakamoto’s (2017) strains and Applicants’ strains are the same.  There is sufficient overlap to reasonably conclude that Nakamoto’s (2017) strains are one and the same as the Applicants’ strains.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) in In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112 I. Since the Office does not have the facilities for examining and comparing Applicants’ claimed strain with that of the prior art, the burden is on Applicants to show a novel difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Claims 15 and 16 are anticipated by Nakamoto et al. (2017).
Conclusion
14)	No claims are allowed.
Correspondence
15)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
16)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
17)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner,
Art Unit 1645                                                                                                                                                                                                        

				
October, 2022